El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Emilio Fagot, Jr., presentó una solicitud de habeas corpus en la Corte de Distrito de Ponce alegando bajo jura-mento lo siguiente: ser mayor de edad por emancipación, «asado, nativo de la ciudad de Ponce, P. R., donde siempre ha residido, ciudadano americano y que se encuentra pri-vado de su libertad eu la cárcel del distrito de Ponce, siendo su prisión ilegal por los siguientes motivos: (a) porque se-gún sus informes se baila sujeto a una acusación que se le hace por un delito menos grave según las leyes del Estado -de Massachusetts, imputándosele haber abandonado a su es-posa Helen Y. West, y al efecto el Gobernador de Massachusetts pretende extraditar al peticionario desde esta isla para dicho Estado por mediación del Gobernador de esta isla, sin haberse llenado las formalidades legales para ejerci-tar el procedimiento de extradición, gozando el peticionario *592de los privilegios que las leyes locales garantizan a los habi-tantes residentes aquí: (ó) porque no ha cometido delito al-guno en esta isla ni en Massachusetts por el cual pueda per-seguírsele y castigársele: (c) porque aun cuando hubiera podido cometer un delito menos grave en el Estado de Massachusetts, dicho delito estaría prescrito por haber transcu-rrido más de un año desde que pudiera haber sido cometido: (d) porque no existe un mandamiento de arresto válido ni de encarcelación: (e) porque si bien existe un mandamiento firmado por el Gobernador de esta isla autorizando el arresto del peticionario, copia del cual agrega a su petición, dicho documento no es suficiente para mantener encarcelado al peticionario.
El documento a que se hace referencia dice así:
“Casa de Gobierno. — Yo, Horace M. Towner, Gobernador de Puerto Rico, al Jefe de la Policía Insular de Puerto Rico o a cual-quier miembro de la expresada fuerza: Por cuanto, se me ha hecho una requisitoria como Gobernador de la isla de Puerto Rico por Su Excelencia, Chaming II. Cox, Gobernador de la Comunidad de Massachusetts, para el arresto y entrega de Emilio Fagot, el más joven de ese apellido, a quien se le acusa de los delitos de dejar de aten-der sin motivo al sostenimiento de su esposa, de abandonarla sin justa causa y sin dejar atendida la cuestión de su sostenimiento, abandonándola y dejándola en peligro de llegar a convertirse en una carga para el público, lo cual es un delito bajo las leyes de la Comunidad de Massachusetts; y por cuanto, se me ha informado por Su Excelencia, Chaming II. Cox, Gobernador de la Comunidad de Massachusetts, que dicho Emilio Fagot, el más joven de ese ape-llido, ha huido de la jxisticia en ese Estado y se ha, refugiado en esta isla; y habiéndome exigido el referido Gobernador de la Comu-nidad de Massachusetts de acuerdo con la Constitución y Leyes de los Estados Unidos, que proceda a verificar el arresto del expresado Emilio Fagot, el más joven de ese apellido,, y su entrega a John F. Dyer, quien ha sido autorizado para recibirlo bajo su custodia y trasladarlo a la Comunidad de Massachusetts; y por cuanto, dicha requisitoria y pedimento está acompañado de una información del Gran Jurado del Condado de Suffolk, Massachusetts, y de una de-claración jurada (affidavit) suscrita por- Helen V. Fagot, por la cual al expresado Emilio Fagot, el más joven de ese apellido, se le *593acusa de la comisión de los indicados delitos y de baber buido del referido Estado refugiándose en esta isla, quien en la actualidad vive en la calle Atocha, ciudad de Ponce, Puerto Rico; por tanto, se le requiere a usted para que verifique el arresto del susodicho Emilio Fagot, el más joven de ese apellido, y lo entregue a la custo-dia del alcaide de la cárcel del distrito de Ponce, Puerto Rico, donde deberá permanecer temporalmente basta que se verifique su entrega a John F. Dyer, para ser trasladado a la Comunidad de Massachusetts, de donde huyó. — Dado bajo mi firma y sello de la Isla de Puerto Rico, en esta ciudad de San Juan, boy día 7 de noviembre, en el año de Nuestro Señor 1923. Por el Gobernador: — (fdo.) E. J. Saldaña, Secretario Ejecutivo.— (fdo.) H. M. Towner, Goberna-dor.”
Después de presentada la petición original de habeas corpus y antes de tener lugar la vista de este procedimiento,, el. peticionario presentó una solicitud suplementaria sin soli-citar permiso de la corte y el día de la comparecencia de las partes le pidió que le concediera ese permiso, pero la corte decretó la eliminación de la petición suplementaria y deses-timó la petición original.
El primer motivo de error alegado por el peticionario en apoyo de su recurso contra esa resolución es que la corte inferior cometió error al ordenar la eliminación de su' peti-ción suplementaria.
Si bien en esa petición suplementaria se alegan los mis-mos hechos que en la original se diferencia de ésta en que sus alegaciones son más amplias, de tal modo que si son ciertas harían procedente la excarcelación del peticionario. Así, en la petición original alegó el peticionario que no ha cometido delito alguno en esta Isla ni en Massachusetts, y en la petición suplementaria dice, además, que no es un fu-gitivo de la justicia del Estado de Massachusetts porque en ningún momento para la fecha que se alega la comisión "del delito estuvo corporal ni físicamente en ese Estado ni rea-lizó en él el delito que se le intputa, ni ningún otro delito, y que se encuentra en esta Isla desde el 6 de julio de 1922 en cuya fecha regresó de Nueva York a los pocos días de *594haber contraído matrimonio en ese Estado, sin haber en ningún momento después de esa fecha estado físicamente ni en ninguna otra forma dentro de los límites jurisdicciona-les del Estado de Massachusetts: también alega que no aban-donó a su esposa Helen Y. West, no pudiendo, por tanto, ser un fugitivo de la justicia de Massachusetts porque siempre estuvo y está dispuesto a que su esposa venga a residir en esta Isla, lo que ella no ha querido hacer, prefiriendo recla-mar su presencia en Massachusetts en contra de toda razón, de todo principio legal de las disposiciones de los estatutos personales y de lo preceptuado en el artículo 158 del Código Civil, según el cual la mujer está obligada a seguir a su marido dondequiera que fije su residencia, habiendo ella op-tado por sugerir la conveniencia de divorciarse cuando debía regresar a esta Isla, a lo que está dispuesto el peticionario pagándole los gastos de viaje.
Para que una persona pueda ser considerada como fugi-tiva de la justicia de un determinado Estado es esencial que habiendo estado allí lo haya abandonado, se encuentre den-tro del Estado o Territorio al que se pide la entrega y que haya incurrido en culpabilidad antes de dejar aquel Estado y mientras físicamente estuvo allí. 25 C.J. 257. Las pala-bras fugitivo de la justicia no comprenden una persona que nunca ha estado en el país del cual se dice que ha huido, pues él debe haber estado allí, haber cometido el delito y haber huido. Jones v. Leonard, 50 Iowa 106-108, 32 Am. Rep. 116; Taft v. Lord, L.R.A. 1918 E 547. El caso de Ex parte Shoemaker, 25 Cal. A 551, es muy interesante sobre este punto pues comprende muchas cuestiones relacionadas con él.
Es cierto que la orden de arresto del G-obernador de esta Isla declara que el peticionario es un fugitivo de la jus-ticia pero su decisión es correcta solamente prima facie y puede ser revisada por los tribunales en un procedimiento de habeas corpus. McNichols v. Pease, 207 U.S. 100; Ex parte Shoemaker, supra.
La otra alegación respecto a que la mujer debe seguir a *595sil marido dondequiera qne fije sn residencia es interesante, pero no tenemos qne tratarla aliora porqne el peticionario alega qne nnnca lia estado dentro de los límites territoriales del Estado de Massachusetts.
En vista de lo expuesto opinamos qne la corte inferior abusó de sn poder discrecional al no conceder permiso al pe-ticionario para radicar sn petición suplementaria y erró al eliminarla, y qne la resolución apelada debe ser revocada por este motivo y devolverse el caso para ulteriores proce-dimientos no incompatibles con esta opinión.